Citation Nr: 0028575	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for cervical 
radiculopathy (right arm and hand disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, denied service 
connection for cervical radiculopathy (right arm and hand 
disability) and a left foot disability.

A hearing was held on January 14, 1997, in Washington, DC, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991) and who is rendering the determination in this case.  
The Board remanded the case in April 1997 for further 
development of the evidence concerning the claims for service 
connection for cervical radiculopathy (right arm and hand 
disability) and a left foot disability.


FINDINGS OF FACT

1.  A bone spur of the left heel exists currently and was 
first shown on x-ray in March 1991 while the veteran was on 
active duty.

2.  The veteran currently experiences numbness of the left 
great toe resulting from nerve damage secondary to surgery 
for hallux valgus, an operation which he underwent while 
serving on active duty in April 1991.

3.  There is no evidence in this case reflecting that hallux 
valgus of the left foot existed prior to active duty service.

4.  The veteran injured his cervical spine in an accident 
prior to service in the late 1960s and he underwent a 
cervical disc operation in September 1972.

5.  The cervical spine disorder was asymptomatic for years 
following the surgery in September 1972.

6.  During the veteran's period of active service, an 
examiner noted tenderness and limitation of motion of the 
cervical spine in January 1991, and, in February 1991, the 
veteran was seen for complaints of chronic neck pain and 
tingling in both arms; diagnoses included discogenic disease 
and cervical disc surgery.

7.  In October 1992, the veteran was diagnosed with probable 
cervical radiculopathy and degenerative joint disease.

8.  Medical evidence dated May 1999 reflects significant 
cervical disease, which is progressive in nature from the 
cervical injury in the late 1960s and current neck pain and 
tingling in the arms which is due to the cervical injury.


CONCLUSIONS OF LAW

1.  A left foot disorder -- specifically, a calcaneus spur of 
the left heel and numbness of the left great toe resulting 
from nerve damage secondary to surgery for hallux valgus -- 
was incurred in active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999).

2.  The claim for service connection for cervical 
radiculopathy (right arm and hand disability) is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for a disability may also be established based on 
aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (1999).  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of a preexisting condition but will be 
considered together with all other material evidence in 
determinations of inception.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1999).

Requirements For Establishing
A Well Grounded Claim For Service Connection.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Generally, the Board should consider only the 
evidence that is or may be favorable to the claim in deciding 
whether a claim is well grounded.  See Clyburn v. West, 12 
Vet. App. 296, 302 (1999), citing Arms v. West, 12 Vet. App. 
188, 195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered" in determining 
whether a claim is well grounded), overruled on other grounds 
by Kessel v. West, 13 Vet. App. 9, 19 (1999).

The presumption of soundness at entrance to service "only 
attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. 
App. 529, 535 (1996).  In a case where there was no entrance 
examination report of record because it was presumed to have 
been lost in a fire, the presumption of soundness attached as 
reflected by the conclusion that the presumption of soundness 
had been rebutted by clear and unmistakable evidence of the 
pre-service existence of the disability.  Doran v. Brown, 6 
Vet. App. 283, 286 (1994).  Once the presumption of soundness 
has attached, clear and unmistakable evidence is needed to 
rebut it.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999). "Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  Maxson, 12 Vet. App. at 459, citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Crowe, 7 
Vet. App. at 247; Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  The 
"presumption of aggravation did not apply to a veteran with 
a preexisting [condition] when there was medical evidence of 
'only temporary defects during service'; where the veteran 
was not discharged due to the inservice flare-up of his 
preexisting condition; and where the veteran had been 
asymptomatic at separation."  Sondel v. West, 13 Vet. App. 
213, 219 (1999), citing Hunt, 1 Vet. App. at 295.  Where a 
preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach as to that disability.  
Verdon, 8 Vet. App. at 538; 38 C.F.R. § 3.306(b)(1).  With 
respect to what evidence is needed to constitute a well 
grounded claim for service connection based on aggravation, 
"the question whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches."  Verdon, 8 
Vet. App. at 538.


A Left Foot Disability.

In this case, there is no entrance examination dated in 
September 1988 when the veteran was called to active duty 
from the reserves.  However, there are periodic examinations 
from his reserve service, the earliest dated in September 
1973 and the latest -- i.e., the one closest in time to his 
being called to active duty in September 1988 -- is dated in 
November 1987.  On these examination reports, there were no 
complaints or findings relevant to a left foot disorder, and 
the feet were found to be "normal" on clinical evaluations.

Service medical records after the veteran entered onto active 
duty show that the veteran was seen in March 1991 for bunions 
on both his feet.  He complained of painful hallux abductor 
valgus, left greater than right, for a year and a half.  
Objectively, the examiner noted pain to palpation in the 
hallux abductor valgus, left greater than right.  The 
examiner noted that an x-ray was positive for hallux abductor 
valgus and for a heel spur on the left posterior heel.  The 
examiner also noted that the first toe underlay the second 
toe on the left.  The assessment was hallux abductor valgus.  
In April 1991, the veteran underwent a bunionectomy and 
staple implant of the left foot.  There were no further 
complaints or findings regarding the left foot shown by the 
service medical records for the remaining period of active 
duty.

On an October 1992 VA Feet (orthopedic) examination, the 
doctor noted complaints of numbness in the scar area and in 
the toe and observed that the veteran stated that he felt 
"pressure to dullness but not sharp."  The scar was noted 
to be on the left dorsal big toe.  The diagnosis was 
"s[tatus] p[ost] excision of bunion (accord[ing] to 
p[atien]t) [with] residual local numbness prob[ably] due to 
nerve damage."

A December 1993 VA x-ray examination report of the left 
calcaneus revealed a small spur arising from the posterior 
aspect of the calcaneus.  There was no gross evidence of a 
fracture.  On a December 1993 VA Feet (orthopedic) 
examination, the doctor noted subjective complaints of pain 
in the left heel.  On examination, there was no tenderness 
elicited and no extra growth palpated.  The range of motion 
of the ankle joint was normal.

In its April 1997 remand order, the Board noted that, in 
light of the finding of numbness of the great toe and of the 
x-ray findings both during active duty and after service of a 
bone spur of the left heel, the question presented by the 
case was whether service connection should be granted, or at 
least a well grounded claim for service connection 
established, based on these "findings" even though the 
medical evidence showed no disabling effects resulting from 
them other than the veteran's subjective complaints of pain.  
Assuming that subjective complaints of pain were not 
sufficient to constitute a current disability, the Board 
stated in the remand order that the claim was not well 
grounded but that the claim nevertheless had to be remanded 
under section 5103(a) because VA was on notice of the 
possible existence of evidence that might make the claim well 
grounded.  The veteran had testified at the January 1997 
hearing before the Board that the service medical records 
were incomplete in this case and that the case should be 
remanded to attempt to obtain additional service medical 
records, if any.  See 38 U.S.C.A. § 5103(a) (West 1991).

Specifically, it was noted at the hearing that, although an 
examiner in service referred in an examination report in 
March 1991 to findings on an x-ray, the report by the 
radiologist of the x-ray itself was not among the service 
medical records in the file.  On remand, additional service 
medical records were obtained; however, the report of the 
x-ray showing the left heel spur referred to by the examiner 
in March 1991 was not obtained.  Nevertheless, for the 
following reasons and bases, the Board concludes that the 
claim for service connection for a left foot disorder is well 
grounded and that service connection may be granted for a 
left foot disorder in this case based upon the evidence that 
is presently in the claims folder.

First, the Board notes that since this case was remanded by 
the Board, the United States Court of Appeals for Veterans 
Claims (Court) has noted that a veteran's statements as to 
subjective symptomatology alone -- such as, in this case, 
pain and numbness, -- without medical evidence of an 
underlying impairment capable of causing the symptoms 
alleged, do not generally constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Concerning this, the 
Board notes that, where medical science has been unable to 
determine with certainty an underlying cause of certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, special legislation has been required to 
enable VA to assist that population of veterans.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
see also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding 
that, although appellant as a lay person can certainly 
provide an account of symptoms he experiences, the appellant 
is not competent to provide a medical diagnosis).

However, this case may distinguished from Sanchez-Benitez 
because underlying causes of the veteran's complaints of pain 
in the left foot and numbness of the left great toe have been 
identified in the medical reports of record, namely a left 
heel or calcaneus spur for the subjective complaints of pain 
in the foot and nerve damage resulting from the surgical 
procedure done in service to treat the painful bunion 
condition for the subjective complaints of numbness of the 
left great toe.  With regard to the former, the Board notes 
that a heel spur is a common cause of heel pain, which 
usually results from inflammation caused by the constant 
pulling of the plantar fascia at its origin in the calcaneus.  
MERCK MANUAL OF GERIATRICS 193 (2nd ed. 1995).  With regard to the 
latter, hallux valgus is a condition commonly called bunion 
in which a deviation of the first metatarsophalangeal joint 
causes the toe to drift laterally, the first metatarsal head 
protrudes medially, and exostosis may occur.  MERCK MANUAL 485-
488 (17th ed. 1999).  As the hallux drifts laterally, the 
second toe may override it, causing a painful dorsal lesion.  
Surgical correction is usually the treatment of choice.  Id.  
In this case, service medical records show that an examiner 
noted in March 1991 that the first toe underlay the second 
toe on the left.  In April 1991, the veteran underwent 
surgery for this condition, and the October 1992 VA Feet 
examiner indicated that the local numbness of the left great 
toe was probably due nerve damage resulting from this 
surgery.

Second, the Board notes that both the bone spur noted by x-
ray in March 1991 and the hallux valgus noted on examination 
in March 1991 were first observed and diagnosed during active 
duty service.  As noted above, periodic examinations from the 
veteran's reserve service prior to entering onto active duty 
in September 1988 reflected no complaints or findings 
relevant to a left foot disorder, and the feet were found to 
be "normal" on clinical evaluations.  Therefore, the Board 
concludes that, although there is no entrance examination 
report in this case, the presumption of soundness does attach 
with regard to a left foot disorder and there is no clear and 
unmistakable evidence of record to rebut it.  See Doran, 6 
Vet. App. at 286; Vanerson, 12 Vet. App. at 258-59.  Thus, 
the Board concludes that a left foot disorder, including a 
bone spur of the left heel and hallux valgus which was 
treated surgically in service, did not preexist active 
service in this case but was first noted and diagnosed in 
March 1991 while the veteran was on active duty.

Finally, as noted above, the subjective complaints of pain 
and numbness are associated with the underlying bone spur and 
surgical treatment for hallux valgus of the left foot in 
service.  Therefore, they do not constitute mere subjective 
complaints of symptoms for which no underlying cause has been 
recognized but rather constitute disabilities for which 
service connection may be granted.  For example, unilateral 
hallux valgus is a ratable disability listed in the VA 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1999).  Accordingly, for these reasons 
and bases, the Board concludes that the evidence of record 
not only presents a well grounded claim for service 
connection for a left foot disorder but also forms a 
sufficient basis on which service connection may be granted 
for a calcaneus spur of the left heel and numbness of the 
left great toe resulting from nerve damage secondary to 
surgery for hallux valgus because the preponderance of the 
evidence is in favor of service connection for a left foot 
disorder.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304 (1999).

Cervical Radiculopathy (Right Arm And Hand Disability).

Service medical records from the veteran's lengthy period of 
service in the reserves prior to his entry onto active duty 
in September 1988 reflect a history of the veteran having 
undergone a cervical disc operation in September 1972.  A 
September 1973 examination report shows that the veteran 
reported that there were no sequela from that surgery and 
that he had been asymptomatic since.  There were no findings 
pertinent to this surgery on the September 1973 examination.  
In November 1977, the veteran again provided a history of 
having had "two cervical disks removed" in 1972 and of 
having had "no problems (neck pains, etc.) since."  The 
examiner noted a scar on the veteran's neck from the cervical 
disc repair.

In October 1981, November 1985, and November 1987, the 
veteran underwent medical examinations in conjunction with 
his service in the reserves. There were no complaints or 
findings pertaining to the cervical disc surgery or to any 
cervical or right arm or hand disorder on these examination 
reports.

The veteran entered active duty in September 1988.  On a May 
1989 examination report, the veteran gave a history of 
"[d]isc surgery neck 1967 - followed auto accident -- neck 
asymptomatic."  The examiner noted a "scar ant[erior] 
neck" from the surgery.  In January 1991, the veteran 
reported to the orthopedics and podiatry department in 
service with complaints of right elbow and bilateral shoulder 
pain.  The examiner noted the history of the cervical surgery 
following a car accident.  On examination, the doctor noted 
limited motion of the cervical spine and tenderness.  The 
veteran had adequate range of motion of the upper 
extremities.  The diagnoses included spondylitis, discogenic 
disease, and cervical disc surgery.

In February 1991, the veteran was referred to a neurology 
department from a service department medical center emergency 
room.  He reported a history of having been in a motor 
vehicle accident in 1966 and having had internal fixation of 
the cervical spine two years later.  He reported having had 
chronic neck pain, which had worsened over the past two years 
and also complained of slight "tingling" in both arms the 
past two years.  There was no evidence of radiculopathy or 
neurological deficit on examination.  In March 1991, the 
veteran reported a history of "s[tatus] p[ost] c-spine 
internal fixation [with] recent [emergency room] visit [two] 
weeks ago for [right upper extremity symptoms]."

An October 1992 VA x-ray report pertaining to the cervical 
spine reflected no fracture or bone destruction and cervical 
lordosis was well maintained.  There was C5-C6 narrowing 
consistent with degenerative disc disease.  There was minimal 
osteophyte impingement on the left C5-C6 small foramina.  On 
an October 1992 VA Hand, Thumb, and Fingers examination, the 
doctor diagnosed probable cervical radiculopathy.

On an October 1992 VA muscles examination, the veteran 
complained of pain in both shoulders, especially the right 
shoulder, which he described as "constant."  The doctor 
noted that the veteran winced with pain on range of motion 
testing of the right shoulder and neck and that there was 
some spasm at the base of the neck.  The diagnosis was 
degenerative joint disease.

In the April 1997 remand order, the Board noted that, 
although there was no "entrance" examination that coincided 
with the September 1988 date that marked the veteran's entry 
onto active duty status from inactive duty status in the 
reserves, several examinations conducted while the veteran 
was in the reserves provided a history of an injury to the 
cervical spine many years before active service and this 
history was confirmed by the doctors' notations of the 
surgical scars on the neck where the cervical disc operation 
had been performed.  Therefore, the Board concluded that this 
medical evidence constituted clear and unmistakable evidence 
to rebut the presumption of sound condition upon entrance 
onto active duty.  Accordingly, the Board concluded that a 
cervical disc injury preexisted active service.

In addition, the Board noted in its April 1997 remand order 
that the October 1992 VA x-ray report pertaining to the 
cervical spine reflecting C5-C6 narrowing consistent with 
degenerative disc disease and the other VA medical reports 
showing pain on range of motion testing of the neck, noting 
some spasm at the base of the neck, and indicating 
degenerative joint disease (although it is not clear that 
this diagnosis pertained to the neck as opposed to the low 
back) and probable cervical radiculopathy constituted 
sufficient medical evidence of a current cervical disorder.  
Therefore, there was medical evidence to render plausible the 
existence of a current disability of the cervical spine in 
this case.

Additionally, the Board concluded that complaints of neck 
pain in service and a finding of limited motion of the 
cervical spine and tenderness on examination in January 1991, 
even though there was no evidence of radiculopathy or 
neurological deficit on examination in February 1991, was 
sufficient evidence to raise the legal presumption of 
aggravation in service of a preexisting cervical spine injury 
which had been asymptomatic for many years.  The legal 
presumption having been raised, the Board concluded that the 
claim for service connection for a cervical spine disorder 
based on aggravation of a preexisting cervical spine injury 
was a well grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).

However, the Board noted in its April 1997 remand order that 
there were questions that were unresolved by the medical 
evidence in this case that warranted further development of 
the evidence before it was clear whether service connection 
for a cervical spine disorder such as cervical radiculopathy 
could be granted.  Therefore, pursuant to the statutory duty 
to assist the veteran in the development of facts pertinent 
to the claim, the Board remand the case for development of 
the medical evidence.  38 U.S.C.A. § 5107(a) (West 1991).

On remand, a VA examiner was to express opinions as to 
whether the veteran had a current cervical disorder and, if 
so, whether that disorder was the result of, or a residual 
from, the injury to the cervical spine in the late 1960s and 
the surgery in the early 1970s.  If so, the VA examiner was 
to express an opinion as to whether the cervical spine 
symptoms noted during active duty in 1991 were consistent 
with the natural progress of a preexisting disease, if any, 
or whether any preservice cervical disorder became worse in 
service beyond the natural progress of the disease.

On remand, additional medical records were obtained.  These 
records show that the veteran underwent surgery to repair a 
right shoulder rotator cuff tear in 1996.  Service connection 
is in effect for tendonitis of the right shoulder.

On a September 1998 VA neurological disorders examination, 
the examiner noted subjective complaints of pain in the right 
shoulder and a history of rotator cuff surgery three years 
earlier.  The veteran reported a history of pain in the arms 
and tingling in the hands since then.  Objectively, strength, 
deep tendon reflexes, sensation, Tinnel's and Phalen's signs 
were normal.  The diagnoses included rotator cuff surgery, 
arthritis, and radiculopathy, right arm.

The doctor did not provide the opinions that the Board 
ordered on remand, and so the RO requested another VA 
neurological examination which was conducted by the same 
examiner in November 1998.  That report reflected a history 
provided by the veteran of having fallen in 1991 on ice at 
work.  He stated that he injured his right shoulder which was 
operated on two years later.  Since then, the veteran stated 
that he had had pain in the right arm, tingling in the right 
arm, and a weak grip and sore wrist.  The examiner ordered an 
MRI (magnetic resonance imaging) of shoulder.  The diagnosis 
was posttraumatic right shoulder with rotator cuff injury.  
The examiner noted that the veteran had weakness, pain, 
tingling and soreness in the right wrist.

Because the doctor did not respond to the opinion request in 
the Board's remand order, the RO sent the examination report 
back again for the examiner to address the Board's questions.  
In May 1999, the doctor wrote a notation on a cover sheet 
that is used for the transferring a veteran's records.  The 
notation stated:

MRI of c[ervical] spine and [lumbosacral] 
spine show multiple disc prolapse and 
bony spurs.  He currently has significant 
cervical disease which is progressive in 
nature from injury of 1960, 1970.  Neck 
pain and tingling in arms is due to 
cervical injury.  Do not feel this was 
pre-service disorder.

The veteran underwent a VA Joints examination in December 
1999.  The findings on this examination relate to the 
service-connected right shoulder disorder.  The diagnoses 
were acromioclavicular degenerative joint disease and right 
rotator cuff tear.

The RO also obtained VA outpatient reports dated from July 
1998 to April 2000 on remand.  However, most of these reports 
pertain to treatment and physical therapy 


for low back pain.  In December 1998, the veteran complained 
of right arm pain and tingling in the right hand.  In 
September 1999, he complained of neck pain.

Although the claim for service connection for cervical 
radiculopathy (right arm and hand disability) is well 
grounded, the Board finds that the medical evidence of record 
does not adequately address the material issues of medical 
fact involved in this case.  For example, although the VA 
examiner stated in the May 1999 notation that the veteran 
currently has significant cervical disease and indicated that 
this disease resulted from the cervical injury in the late 
1960s, the examiner then concluded, "do not feel this was 
preservice disorder."  However, the veteran did not enter 
onto active duty until 1988, twenty years after the cervical 
injury in the late 1960s.  Moreover, although stating that 
the cervical disease is progressive in nature, the examiner 
provided no information about whether the increase or 
worsening of the cervical spine disorder during active duty 
was due to the natural progress of the disease.  Medical 
evidence addressing this question is necessary to the proper 
development of facts pertinent to the claim for service 
connection based on aggravation.

The claim is not the kind of well grounded claim that is 
meritorious on its own but rather it may be capable of 
substantiation upon appropriate development of the medical 
evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  
Because that development was not accomplished on remand, the 
Board has remanded the claim again below.


ORDER

Service connection for a left foot disorder -- specifically, 
for a calcaneus spur of the left heel and numbness of the 
left great toe resulting from nerve damage secondary to 
surgery for hallux valgus -- is granted.

The claim for service connection for cervical radiculopathy 
(right arm and hand disability) is well grounded.  To this 
extent only, the appeal is granted.


REMAND


Cervical Radiculopathy (Right Arm And Hand Disability).

As noted in the Board's decision above, the claim for service 
connection for cervical radiculopathy (right arm and hand 
disability) is not the kind of well grounded claim that is 
meritorious on its own but rather it may be capable of 
substantiation upon appropriate development of the medical 
evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  
Because that development was not accomplished pursuant to the 
Board's April 1997 remand order, remand is required again.

The veteran served on active duty from September 1988 to 
September 1992.  He had prior service in the reserves and the 
service medical records dated prior to September 1988 are in 
connection with the service in the reserves and the records 
dated after September 1988 are in connection with active 
duty.

The service medical records in this case show a history of a 
cervical injury prior to active duty in 1966 or 1967 and a 
cervical disc operation in September 1972.  There is no 
evidence of symptoms associated with a cervical spine 
disorder until 1991, when the veteran was serving on active 
duty.  Diagnoses in 1991 included discogenic disease and 
cervical disc surgery.

The veteran has complained of pain and tingling in the right 
arm and right hand.  In October 1992, he was diagnosed with 
probable cervical radiculopathy, and more recently, in May 
1999, a VA examiner stated that he has "significant cervical 
disease" from the injury in the late 1960s.

The veteran underwent surgery on his right shoulder in 1996 
for a rotator cuff tear.  He is service-connected for right 
shoulder tendonitis.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for a cervical disorder or right arm 
and hand disability since his separation 
from active service which have not been 
already been reported.  If any private 
health care provider is identified and 
the complete records are not on file, the 
RO should obtain these records.  If the 
veteran has been afforded VA treatment, 
the RO should make arrangements to obtain 
all treatment records (inpatient or 
outpatient) from the VA medical 
facilities identified wich are not 
already on file.  The RO should 
specifically attempt to obtain the MRI 
report of the cervical spine referred to 
by the VA examiner in the May 1999 
notation that was handwritten on the 
Cover Sheet called, "Notice of Temporary 
Transfer of Veteran's Records".          

2.  Subsequently, the RO should refer the 
entire record to a physician who should 
be requested to review all the medical 
evidence in the claims folder that is 
relevant to the claim for service 
connection for cervical radiculopathy 
(right arm and hand disability), 
including the service medical records, 
and post service medical reports.  The 
entire claims folder and a copy of this 
remand should be made available to the 
physician.  If the physician believes 
that an examination of the veteran is 
necessary, one should be promptly 
scheduled.  The physician must provide 
comprehensive responses to the specific 
opinions requested below.
 
a)  Whether or not the current cervical 
disease is the result of the injury to 
the cervical spine sustained by the 
veteran in the late 1960s.

b)  If the current cervical disease is 
not the result of the injury to the 
cervical spine sustained by the veteran 
in the late 1960s, then the physician 
should provide his /her opinion as to the 
approximate date of onset of the 
veteran's current cervical disorder.

c)  The physician should indicate whether 
or not in his/her medical opinion, the 
veteran's right arm and hand pain and 
tingling are attributable to the right 
shoulder disorder as opposed to the 
cervical disease or vice versa, or to 
some other disorder entirely.  In 
responding to this question, the 
physician should refer to the medical 
records in the claims folder that would 
provide the basis for the opinion 
pertaining the onset of the current 
cervical disease and the cause of the 
right arm and hand symptoms.

d)  If the physician is of the opinion 
that the current cervical disease is the 
result of the injury to the cervical 
spine prior to service in the late 1960s, 
the physician should indicate whether the 
cervical spine symptoms noted during the 
period of active duty in 1991 represented 
an increase in severity of, i.e., a 
"worsening" of, symptoms associated 
with the cervical injury in the late 
1960s.  

e)  If the physician is of the opinion 
that the current cervical disease is not 
the result of the injury to the cervical 
spine that the veteran sustained prior to 
service, then the physician should 
indicate what would be the most 
reasonable medical explanation or cause 
for the cervical symptoms that were shown 
in service in 1991.

f)  However, if the physician is of the 
opinion that the cervical spine symptoms 
noted during the period of active duty in 
1991 represented an increase in the 
severity of, or a "worsening" of the 
symptoms associated with the cervical 
injury in the 1960s, the physician should 
then plainly state whether or not such 
increase or worsening was due to the 
natural progress of any pre-existing 
cervical spine disease.  Proper rationale 
should be provided.

If the physician is unable to provide the 
requested opinions with medical 
certainty, he or she should express the 
opinions in terms that show a range or 
degree of possibility or probability. 
Suitable terms would include it is 
"likely" or "very likely" or 
"unlikely." Terms that would be 
unacceptable include "could be" or 
"may be."  The examiner should provide 
a full rationale for each opinion 
expressed, and clearly explain the nature 
of any given disease, where relevant.

3.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is incomplete 
or if the responses provided by the 
physician are inadequate, appropriate 
corrective action is to be implemented 
which should include the returning of the 
report to the physician for correction.  
38 C.F.R. § 4.2 (1999).

The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  Remand instructions 
of the Board are neither optional nor 
discretionary. Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should consider all the 
additional information obtained as a 
result of this remand and readjudicate 
the veteran's claim for service 
connection for cervical radiculopathy 
(right arm and hand disability), with 
consideration of all applicable laws and 
regulations.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991). 

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

If the decision with respect to the claim on appeal remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The purpose of 
this REMAND is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 



